Dear Representative Odinet:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply.  Specifically, you ask:
  Is the New Orleans Business and Industrial District permitted to adopt a "doing business as" name?
The answer to your question is found in La.R.S. 33:4703(A). According to this provision in pertinent part:
  . . . The district through its board of commissioners may sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. . . .  (Emphasis added).
It is apparent that the powers given the New Orleans Business and Industrial District to carry out its business are given by the Louisiana Legislature through Louisiana Revised Statute, Title 33, Section 4703. This statute gives these powers to the District to act in its corporate capacity and in its corporate name.  It is not given the power to act in any other capacity or in any name other than its corporate name.  This precludes the adoption of a "doing business as" (d/b/a) name.
We trust this sufficiently answers your question.  However, if you should need anything further from this office do not hesitate to call.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP:sc
a:\02-0422op
DATE RELEASED:  November 27, 2002